Matter of Frontier Stone, LLC v Town of Shelby (2019 NY Slip Op 08109)





Matter of Frontier Stone, LLC v Town of Shelby


2019 NY Slip Op 08109


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (162/19) CA 18-01316.

[*1]IN THE MATTER OF FRONTIER STONE, LLC, ZELAZNY FAMILY ENTERPRISES, LLC, JAMES J. ZELAZNY, ROBERT W. KWANDRANS, AND DAVID KRUG, PETITIONERS-PLAINTIFFS-APPELLANTS, 
vTOWN OF SHELBY, TOWN BOARD OF TOWN OF SHELBY, AND TOWN OF SHELBY PLANNING BOARD, RESPONDENTS-DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.